EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  on July 21, 2022.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 1 has been amended as follows: 
- -    An articulating device for accessing an environment, the device having a plurality of actuation units connected by an inner core, comprising:
 a. a first actuation unit employing a first locomotive strategy, the first locomotive strategy performing longitudinal locomotion, wherein the first locomotive strategy performs the function of an Archimedes screw; and 
b. a second actuation unit employing a second locomotive strategy, wherein the second locomotive strategy performs nonlongitudinal locomotion, wherein the second locomotive strategy includes a twisted string bending strategy; 
c. wherein each of the first and second strategies include multiple actuation units and use a segmented approach enabling one or multiple embedded actuation units to be individually controlled. - -
Claim 17 has been amended as follows: 
- -    A method for accessing an environment with an articulating device, the articulating device having a plurality of segments or actuation units, comprising: 
a. performing a first locomotive strategy, wherein the first locomotive strategy performs longitudinal movement, wherein the first locomotive strategy performs the function of an Archimedes screw; and 
b. performing a second locomotive strategy, wherein the second locomotive strategy performs nonlongitudinal motion, wherein the second locomotive strategy includes a twisted string bending strategy, 
c. wherein each of the first and second locomotive strategies include multiple actuation units and use a segmented approach enabling multiple embedded actuation units along the body to be individually controlled and operated to move the articulating device through the channel. - -
Claims 15 and 16 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1, 3-14, 17 and 19-22 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the subject matter recited in claims 1 and 17 as amended above.  Ng et al. (U.S. Patent No. 6,162,171 A), Okamoto (U.S. P.G. Publication No. 2017/0202440 A1), and Allred, III et al. (U.S. Patent No. 4,796,607 A), do not disclose or render obvious the claim combination comprising, inter alia, the first locomotive strategy performing the function of an Archimedes screw,  the second locomotive strategy includes a twisted string bending strategy and each of the first and second strategies include multiple actuation units and use a segmented approach enabling one or multiple embedded actuation units to be individually controlled. - -
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656